Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/25/19; 1/4/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US 6,077,251) (“Ting”).


the central member is C- shaped (Fig. 5- posts 300 and pin 310 together form a c-shape), the central member comprising a first bend forming a first angle between a first portion of the central member and a second portion of the central member (bend angle between upper post 300 and pin 310, Fig. 5), and a second bend forming a second angle between the second portion of the central member and a third portion of the central member (bend angle between lower post 300 and pin 310, Fig. 5).  
the compound is at least one of: a steroid, an antibiotic, or a therapeutic compound.  (medicinal agent, C6L20-37; agents can be therapeutic C4L47-49, C1L14-C2L4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 8, 11-13, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting.
Ting discloses the invention as substantially claimed but does not directly disclose the size of the needles 218.  Ting does teach that the number of needles, lengths, diameter and configuration of needle arrays are available in a variety of options depending on the clinical application and the target organ (C4L6-8, 33-50).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needles of Ting .

Claims 3-4, 9-10, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of McDonough et al. (US 2006/0253079) (“McDonough”).
Ting discloses the invention as substantially claimed but does not directly disclose the needle head comprising an ovular cylinder with an elliptically concave inner surface, wherein each of the plurality of microneedles are disposed along the elliptically concave inner surface.  McDonough teaches an ovular cylinder (Fig. 4) needle head 130 with the microneedles disposed along the elliptically concave inner surface of the ovular cylinder [0089].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle head of Ting with the needle head as taught by McDonough as a substitution since both needle heads are configured to puncture (microneedles on needle head puncture) the target organ by either direct pressure or a spring like mechanism (Ting C4L52-54; McDonough [0084].
McDonough further teaches the plurality of microneedles are configured to dissolve into the tissue to introduce the compound.  ([0051] biodegradable/bioabsorbable microprotrusions).  Also, McDonough teaches 

	Claim 16: McDonough teaches applying a suction to the medical instrument [0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783